              Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 1 of 39




 1                                                        THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8       DAVID GOLDSTINE,

 9                                    Plaintiff,
                                                             Case No. 2:18-cv-01164-MJP
10       v.
                                                             FOURTH AMENDED PRETRIAL
11       FEDEX FREIGHT, INC.,                                ORDER

12                                    Defendant.

13

14              Pursuant to LCR 16(h)-(i), Plaintiff David Goldstine and Defendant FedEx Freight,

15   Inc. (hereinafter “FedEx Freight”)1 jointly submit this Proposed Pre-Trial Order.

16                                          I.      JURISDICTION

17              Jurisdiction is vested in this Court by virtue of: This Court has subject matter

18   jurisdiction over this case under 28 U.S.C. § 1331, through which district courts have

19   jurisdiction over all civil actions arising under the Constitution, laws, and treaties of the United

20   States. Plaintiff brings several claims against Defendant under the Americans with Disabilities

21   Act of 1990, § 2 et seq., 42 U.S.C. § 12101 et seq. (“ADA”).

22
     1
23    By submitting this Pretrial Order, Defendant FedEx Freight does not waive any objections to the remote jury
     proceeding proposed by the Court.
         FOURTH AMENDED PRETRIAL ORDER - 1                                             AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                     6100 219th St. SW, Suite 480
                                                                                       Mountlake Terrace, WA 98043
                                                                                 Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 2 of 39




 1            Additionally, this Court has subject matter jurisdiction over this case under 28 U.S.C.

 2   § 1332. Complete diversity of citizenship exists between the parties: (a) Plaintiff David

 3   Goldstine is a citizen of the United States and of the State of Washington; (b) Defendant FedEx

 4   Freight is a corporation incorporated under the laws of Arkansas, with its principal place of

 5   business in Arkansas. Defendant FedEx Freight is therefore a citizen of a foreign state.

 6   Defendant disputes that Plaintiff is entitled to any damages. Plaintiff contends the amount in

 7   controversy exceeds $75,000.00.

 8            Alternatively, this Court has supplemental jurisdiction over Plaintiff’s state law claims

 9   under 28 U.S.C. § 1367 because the state law claims are so closely related to the federal law

10   claims as to form the same case or controversy under Article III of the U.S. Constitution.

11   Plaintiff’s state law claims brought under the Washington Law Against Discrimination, RCW

12   49.60 et seq. (“WLAD”) and his claims brought under the ADA arise from a common nucleus

13   of operative fact.

14            This Court has personal jurisdiction over Defendant FedEx Freight. Jurisdiction is

15   established because Defendant conducted business in the state of Washington, both generally

16   and particularly as it regards the acts and omissions at issue here, generating a sufficient nexus

17   between Defendant’s forum contacts and Plaintiff’s causes of action.

18            Venue is proper in the United States District Court, Western District of Washington,

19   under 28 U.S.C. § 1391(b)(2), because a substantial part of the events or omissions giving rise

20   to Plaintiff’s causes of action occurred within the Western District of Washington’s geographic

21   scope.

22            Defendant removed this case from the Superior Court of the State of Washington,

23   County of Snohomish to the Western District of Washington at Seattle. A substantial part of
      FOURTH AMENDED PRETRIAL ORDER - 2                                          AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 3 of 39




 1   the events from which Plaintiff’s causes of action arise occurred in Snohomish County,

 2   Washington. As such, under LCR 3(e), Intradistrict Assignment to the Western District of

 3   Washington at Seattle is proper.

 4                                 II.          CLAIMS AND DEFENSES

 5            Plaintiff David Goldstine will pursue at trial the following claims:

 6            1.     Disability discrimination in violation of the WLAD;

 7            2.     Retaliation in violation of the WLAD;

 8            3.     Disability discrimination in violation of the ADA; and

 9            4.     Retaliation in violation of the ADA.

10            Defendant FedEx Freight will pursue the following affirmative defenses and/or claims:

11            1.     Mr. Goldstine failed to mitigate his claimed damages.

12                                       III.     ADMITTED FACTS

13                   The following facts are admitted by the parties:

14            1.     FedEx Freight employs more than 500 employees.

15            2.     FedEx Freight provides less-than-truckload delivery choices to customers

16   shipping throughout the U.S., Canada, and Mexico. FedEx Freight operates approximately

17   30,000 vehicles from a network of 373 freight service centers and has approximately 44,000

18   employees.

19            3.     David Goldstine began working as a full-time Road Driver for FedEx Freight

20   on February 18, 2015.

21             4.    He typically drove roundtrip between Washington and Oregon on the graveyard

22   shift.

23
      FOURTH AMENDED PRETRIAL ORDER - 3                                         AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
            Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 4 of 39




 1             5.      FedEx Freight is an interstate federal motor carrier regulated by the Federal

 2   Motor Carrier Safety Act (FMCSA), 49 C.F.R. §300 et seq.

 3             6.      Commercial truck drivers must be qualified to operate a commercial vehicle in

 4   accordance with the physical-qualification standards of the FMCSA.

 5             7.      Defendant FedEx Freight did nothing to cause or exacerbate any medical

 6   condition of Mr. Goldstine.

 7            8.       On July 25, 2017, FedEx Freight authorized Mr. Goldstine to return to work.

 8            9.       Mr. Goldstine learned on August 3, 2017 that FedEx Freight had authorized

 9   him to return to work.

10                     III.A.        PLAINTIFF’S ADDITIONAL PROPOSED FACTS2

11             10.     FedEx Freight earned approximately $7.1 billion in annual revenue in 2020.

12   John A. Smith is the President and Chief Executive Officer of FedEx Freight, which is based

13   in Memphis, Tennessee. ADMISSIBILITY DISPUTED BY FEDEX FREIGHT.

14            11.      The company is a subsidiary of the FedEx Corporation, a parent holding

15   company that provides strategic direction to the FedEx portfolio of companies, which also

16   includes FedEx Express, FedEx Ground, and FedEx Services. ADMISSIBILITY DISPUTED

17   BY FEDEX FREIGHT.

18
                                              IV.       ISSUES OF LAW
19
              Plaintiff asserts the following issues of law to be determined by the Court:
20

21
     2
      Defendant objects to Plaintiff’s inclusion of “additional proposed facts” which Plaintiff gleaned from the internet
22   and which were not a topic of discovery; relate to information about Defendant’s parent and affiliate companies,
     apparently in an effort to seek to pierce the corporate veil of Defendant to try to admit into this trial information
23   about a different company involving a different lawsuit; attempt to unfairly prejudice Defendant based on such
     information; and the topics of which are the subject of a pending motion in limine.
         FOURTH AMENDED PRETRIAL ORDER - 4                                                    AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                            6100 219th St. SW, Suite 480
                                                                                              Mountlake Terrace, WA 98043
                                                                                        Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 5 of 39




 1           Plaintiff’s Issue of Law No. 1: Does the FMCSA require a driver to be able to lower

 2   a disabled trailer door?

 3           Plaintiff’s Issue of Law No. 2: Does the FMCSA require a driver to be able to climb

 4   into the back of a semi-trailer unassisted?

 5           Plaintiff’s Issue of Law No. 3: Does the FMCSA require a carrier to disqualify a driver

 6   upon disclosure of a pre-existing disability when the disability does not impair the driver’s

 7   ability to perform his normal duties and when his current medical certificate has not expired?

 8           Plaintiff’s Issue of Law Nos. 4 and 5: Does the FMCSA require a carrier to exercise

 9   good faith and/or obtain a professional medical opinion before rejecting a medical certification

10   on the basis that it is “falsified” or “incomplete?”

11           Plaintiff’s Issue of Law No. 6: Does the FMCSA permit a person who is not a medical

12   examiner and has no personal knowledge of a driver's health conditions to determine that the

13   driver is not medically qualified under FMCSA standards?

14           Plaintiff’s Issue of Law Nos. 7 & 8. Whether Defendant discriminated against

15   Plaintiff under the “actual disability” prong of the Americans with Disabilities Act as Amended

16   or the Washington Law Against Discrimination when it refused to allow him to work because

17   of his disclosure of a disability or physical limitation even after he returned a signed DOT

18   medical certification on April 13, 2017.

19           Plaintiff’s Issue of Law Nos. 9 & 10. Whether Defendant discriminated against

20   Plaintiff under the “regarded as disabled” prong of the Americans with Disabilities Act as

21   Amended or the Washington Law Against Discrimination when it refused to allow him to work

22   because of his disclosure of a disability or physical limitation even after he returned a signed

23   DOT medical certification on April 13, 2017.
      FOURTH AMENDED PRETRIAL ORDER - 5                                        AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                6100 219th St. SW, Suite 480
                                                                               Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 6 of 39




 1           Plaintiff’s Issue of Law Nos. 11 & 12. Whether Defendant discriminated against

 2   Plaintiff under the “record of disability” prong of the Americans with Disabilities Act as

 3   Amended or the Washington Law Against Discrimination when it refused to allow him to work

 4   because of his disclosure of a disability or physical limitation even after he returned a signed

 5   DOT medical certification on April 13, 2017.

 6           Plaintiff’s Issue of Law No. 13: What equitable remedies should the Court allow under

 7   the ADA retaliation claim should the jury find a violation of the law in an advisory opinion

 8   pursuant to FRCP 39, if FedEx Freight will not consent to a jury trial on this claim.

 9           Plaintiff’s Issue of Law No. 14: What amount of additional Blaney tax liability on any

10   award should be awarded to Plaintiff?

11           Plaintiff notes that there may be issues of law for the Court’s determination in

12   connection with jury instructions and motions in limine.

13

14           Defendant asserts the following issues of law to be determined by the Court:

15           Defendant’s Issue of Law No. 1: Whether the FMCSA regulations require that a

16   driver be physically qualified to perform normal tasks associated with operating a commercial

17   motor vehicle, including the ability to climb, bend, crawl, lift, twist, and turn to secure trailer

18   doors, perform pre-trip and post trip vehicle inspections, coupling and uncoupling trailers, and

19   various other nondriving DOT required tasks.

20           Defendant’s Issue of Law No. 2: Whether a federal motor carrier is required to ensure

21   its drivers are medically qualified to operate a commercial vehicle as required by the FMCSA,

22   including that the information the driver provides to the DOT medical examiners is truthful

23   and complete?
      FOURTH AMENDED PRETRIAL ORDER - 6                                          AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 7 of 39




 1           Defendant’s Issue of Law No. 3: Whether Plaintiff must prove his claimed loss of

 2   damages would not have occurred “but for” Defendant’s alleged discrimination.

 3           Defendant’s Issue of Law No. 4: Whether Plaintiff is prevented from “double

 4   dipping” by seeking both equitable and legal remedies based on the same alleged harm?

 5                                    V.      EXPERT WITNESSES

 6         Each party shall be limited to 1 expert witness on the issues of Plaintiff’s wage loss

 7   damages.

 8       (a) On behalf of Plaintiff:

 9            Name and Address                       General Nature of Testimony
              Christina Tapia, Ph.D                  Christina Tapia, Ph.D is an economist who will
10            1416 NW 46th St., Ste. #105 – PMB      testify regarding Plaintiff’s economic damages.
              337
11            Seattle, WA 98107                      Will testify.

12
         (b) On behalf of Defendant:
13
              Name and Address                       General Nature of Testimony
14            William Partin,                        William Partin is certified public accountant and
              CPA/ABV/MAFF/CFE                       forensic economist who will testify as a rebuttal
15            Mueller & Partin                       expert regarding Plaintiff’s economic loss
              400 108th Ave NE                       damages.
16            Bellevue, WA 98004
                                                     Will testify.
17

18                                     VI.    OTHER WITNESSES

19           The names and addresses of witnesses, other than experts, to be used by each party at

20   the time of trial and the general nature of the testimony of each are:

21       (a) On behalf of Plaintiff:

22            Name and Address                       General Nature of Testimony
              David Goldstine                        Mr. Goldstine is the plaintiff and will testify
23            c/o Ada K. Wong                        regarding the facts and circumstances
      FOURTH AMENDED PRETRIAL ORDER - 7                                         AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
             Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 8 of 39




 1                AKW LAW, P.C.                                 surrounding his employment with Defendant, as
                  6100 219th St. SW, Suite 480                  well as his job duties, the discrimination,
 2                Mountlake Terrace, WA 98043                   retaliation, and separation that he endured, and
                                                                damages he sustained as a proximate cause of
 3                                                              Defendant’s violations of the law.

 4                                                              Will testify.
                  Jon Feldheger, PA-C                           Jon Feldheger, PA-C was the medical examiner
 5                c/o Eastside Family Medicine                  who examined Plaintiff on February 2, 2017,
                  1200 112th Ave. NE, C160                      March 9, 2017, April 13, 2017, and June 15,
 6                Bellevue, WA 98004                            2017.

 7                                                              May testify.
                  David Hoffman, M.D.                           Dr. Hoffman was the Regional Medical Director
 8                17500 SE 392nd St                             for U.S. Healthworks (now Concentra) in April
                  Auburn, WA 98092                              2017 and discussed Plaintiff’s visits to U.S.
 9                                                              Healthworks on April 13, 2017 and April 20,
                                                                2017 with Defendant.
10
                                                                Will testify.
11                Aaron Jessen                                  Mr. Jessen is an Operations Supervisor with
                  c/o Medora Marisseau                          Defendant, he was present during the events of
12                Karr Tuttle Campbell                          April 6-7, 2017 that are the subject of Plaintiff’s
                  701 Fifth Avenue, Suite 3300                  Amended Complaint. He’s been subpoenaed to
13                Seattle, WA 98104                             the Seattle courthouse with Plaintiff offering to
                                                                pay for reasonable costs.
14                c/o Sandra Isom
                  FedEx Freight, Inc.                           Will testify.
15                1715 Aaron Brenner Drive, Ste 600
                  Memphis, TN 38120
16                David Appesland                               Mr. Appesland is the Service Center Manager of
                  c/o Medora Marisseau                          Defendant’s Everett, Washington facility and
17                Karr Tuttle Campbell                          may testify regarding his knowledge of the
                  701 Fifth Avenue, Suite 3300                  discrimination, retaliation, and separation that is
18                Seattle, WA 98104                             the subject of this lawsuit.

19                c/o Sandra Isom                               Mr. Appesland also was designated as a Rule
                  FedEx Freight, Inc.                           30(b)(6) witness for Defendant.3
20                1715 Aaron Brenner Drive, Ste 600
                  Memphis, TN 38120                             Will testify.
21                Christy Tayman                                Ms. Tayman is an Employee Relations Advisor
                  c/o Medora Marisseau                          with Defendant and may testify regarding her
22                Karr Tuttle Campbell

23   3
         The designation for purposes of deposition was only for specified topics.
         FOURTH AMENDED PRETRIAL ORDER - 8                                                 AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                         6100 219th St. SW, Suite 480
                                                                                           Mountlake Terrace, WA 98043
                                                                                     Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
            Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 9 of 39




 1             701 Fifth Avenue, Suite 3300                   knowledge of the discrimination, retaliation, and
               Seattle, WA 98104                              separation that is the subject of this lawsuit.
 2
               c/o Sandra Isom                                Ms. Tayman was also designated as a Rule
 3             FedEx Freight, Inc.                            30(b)(6) witness for Defendant4
               1715 Aaron Brenner Drive, Ste 600
 4             Memphis, TN 38120                              Will testify.
               Tammy Rogers                                   Ms. Rogers is a Safety Assistant with Defendant
 5             c/o Medora Marisseau                           and may testify regarding her knowledge of
               Karr Tuttle Campbell                           Plaintiff’s medical de-certification and re-
 6             701 Fifth Avenue, Suite 3300                   certification.
               Seattle, WA 98104
 7                                                            Ms. Rogers also was designated as a Rule
               c/o Sandra Isom                                30(b)(6) witness for Defendant.
 8             FedEx Freight, Inc.
               1715 Aaron Brenner Drive, Ste 600              May testify.
 9             Memphis, TN 38120
               Craig Flick                                    Mr. Flick is a Senior Security Specialist with
10             c/o Medora Marisseau                           Defendant and may testify regarding his
               Karr Tuttle Campbell                           investigation of the subject matters involving
11             701 Fifth Avenue, Suite 3300                   Plaintiff.
               Seattle, WA 98104
12                                                            Mr. Flick also was designated as a Rule 30(b)(6)
               c/o Sandra Isom                                witness for Defendant.5
13             FedEx Freight, Inc.
               1715 Aaron Brenner Drive, Ste 600              Will testify.
14             Memphis, TN 38120
               Katyna Naylor                                  Ms. Naylor is an Employee Relations Manager
15             c/o Medora Marisseau                           for Defendant and may testify regarding her
               Karr Tuttle Campbell                           knowledge of the policies and procedures related
16             701 Fifth Avenue, Suite 3300                   to FedEx Freight and as it applies to the
               Seattle, WA 98104                              Operations Department. She was also
17                                                            designated as a Rule 30(b)(6) witness for
               c/o Sandra Isom                                Defendant.6
18             FedEx Freight, Inc.
               1715 Aaron Brenner Drive, Ste 600              Will testify.
19             Memphis, TN 38120
               Dennis Raymond                                 Mr. Raymond has knowledge of Plaintiff’s harms
20             5218 11th Ave NE                               and losses as a result of his employment and
               Seattle, WA 98105                              separation from Defendant.
21             (206) 226-3868

22
     4
       The designation for purposes of deposition was only for specified topics.
     5
23     The designation for purposes of deposition was only for specified topics.
     6
       The designation for purposes of deposition was only for specified topics.
         FOURTH AMENDED PRETRIAL ORDER - 9                                               AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                       6100 219th St. SW, Suite 480
                                                                                         Mountlake Terrace, WA 98043
                                                                                   Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 10 of 39




 1                                                Will testify.
              Randy Mott                          Mr. Mott is an Operations Supervisor and has
 2            c/o Medora Marisseau                knowledge about the facts and circumstances
              Karr Tuttle Campbell                regarding Plaintiff’s employment, Plaintiff’s
 3            701 Fifth Avenue, Suite 3300        statements with him, and Plaintiff’s claims and
              Seattle, WA 98104                   FedEx Freight’s defenses in this case.
 4
              c/o Sandra Isom                     May testify.
 5            FedEx Freight, Inc.
              1715 Aaron Brenner Drive, Ste 600
 6            Memphis, TN 38120

 7            Ted Carlson                         Ted Carlson is a Field Safety Advisor and has
              c/o Medora Marisseau                knowledge about the facts and circumstances
 8            Karr Tuttle Campbell                regarding Plaintiff’s employment, Plaintiff’s
              701 Fifth Avenue, Suite 3300        statements with him, and Plaintiff’s claims and
 9            Seattle, WA 98104                   FedEx Freight’s defenses in this case.

10            c/o Sandra Isom                     May testify.
              FedEx Freight, Inc.
11            1715 Aaron Brenner Drive, Ste 600
              Memphis, TN 38120
12            Kenny Cass                          Kenny Cass is a Road Driver Advisor and has
              c/o Medora Marisseau                knowledge about the facts and circumstances
13            Karr Tuttle Campbell                regarding Plaintiff’s employment, Plaintiff’s
              701 Fifth Avenue, Suite 3300        statements with him, and Plaintiff’s claims and
14            Seattle, WA 98104                   FedEx Freight’s defenses in this case.

15            c/o Sandra Isom                     May testify.
              FedEx Freight, Inc.
16            1715 Aaron Brenner Drive, Ste 600
              Memphis, TN 38120
17            Kris Hoggatt                        Kris Hoggatt is an Operations Supervisor and
              c/o Medora Marisseau                has knowledge about the facts and
18            Karr Tuttle Campbell                circumstances regarding Plaintiff’s employment,
              701 Fifth Avenue, Suite 3300        Plaintiff’s statements with him, and Plaintiff’s
19            Seattle, WA 98104                   claims and FedEx Freight’s defenses in this
                                                  case.
20            c/o Sandra Isom
              FedEx Freight, Inc.                 May testify.
21            1715 Aaron Brenner Drive, Ste 600
              Memphis, TN 38120
22

23
      FOURTH AMENDED PRETRIAL ORDER - 10                                   AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                            6100 219th St. SW, Suite 480
                                                                           Mountlake Terrace, WA 98043
                                                                     Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
           Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 11 of 39




 1             Kaila Eckert, Paralegal to AKW7                Records Custodian may be called to authenticate
               LAW, P.C.                                      certain website publications of FedEx Freight
 2             c/o Ada K. Wong                                parent company FedEx Corporation, documents
               AKW LAW, P.C.                                  produced to Plaintiff by FedEx Freight during
 3             6100 219th St. SW, Suite 480                   discovery, and/or website information published
               Mountlake Terrace, WA 98043                    by the federal government.
 4
                                                              May testify.
 5

 6
              (b) On behalf of Defendant:
 7
               David Goldstine                                Mr. Goldstine is the plaintiff and has knowledge
 8             c/o Ada K. Wong                                of his claims and the defenses in this lawsuit.
               AKW LAW, P.C.
 9             6100 219th St. SW, Suite 480                   May testify.
               Mountlake Terrace, WA 98043
10
               David Appesland                                Mr. Appesland is the Everett service center
11             c/o Medora Marisseau                           manager and has knowledge about the facts and
               Karr Tuttle Campbell                           circumstances regarding Plaintiff’s employment,
12             701 Fifth Avenue, Suite 3300                   including job duties and physical qualifications,
               Seattle, WA 98104                              application for employment and performance
13                                                            and Plaintiff’s statements to him and
               c/o Sandra Isom                                recertification issues, offers for reinstatement
14             FedEx Freight Freight, Inc.                    and job availability and Plaintiff’s claims and
               1715 Aaron Brenner Drive, Ste 600              FedEx Freight’s defenses in this case.
15             Memphis, TN 38120
                                                              Will testify.
16             Christy Tayman                                 Ms. Tayman is an employee relations advisor
               c/o Medora Marisseau                           and has knowledge of her communications with
17             Karr Tuttle Campbell                           Plaintiff, FedEx Freight’s engagement in the
               701 Fifth Avenue, Suite 3300                   interactive process, offers for reinstatement, and
18             Seattle, WA 98104                              Plaintiff’s claims and FedEx Freight’s defenses
                                                              in this case.
19
     7
20     Defendant objects to this witness who was not timely disclosed and was added as witness in this case for the
     first time today – October 28, 2020; was not disclosed in any initial disclosures as a witness and has no personal
     knowledge, so may not authenticate any documents of FedEx Corporation (or its subsidiaries). Plaintiff
21   contends Ms. Eckert is a paralegal and record custodian who may be called to testify that the websites and
     online resources are what is claimed to be (i.e. statements by the authorized agent of FedEx Freight and
22   government documents). See ER 901. This witness is necessitated per Defendant’s objection to FRE 902
     disclosure served on October 26, 2020. If Defendant stipulates to the authenticity of the following public
23   records, Ms. Eckert’s testimony is not required: 129, 130, 131, 132, 146, 155, 183, 184, 194, and 196.

         FOURTH AMENDED PRETRIAL ORDER - 11                                                 AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                          6100 219th St. SW, Suite 480
                                                                                            Mountlake Terrace, WA 98043
                                                                                      Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 12 of 39




 1            c/o Sandra Isom                     Will testify
              FedEx Freight Freight, Inc.
 2            1715 Aaron Brenner Drive, Ste 600
              Memphis, TN 38120
 3
              Randy Mott                          Mr. Mott is an operations supervisor and has
 4            c/o Medora Marisseau                knowledge about the facts and circumstances
              Karr Tuttle Campbell                regarding Plaintiff’s employment, including
 5            701 Fifth Avenue, Suite 3300        Plaintiff’s statements to him and, and Plaintiff’s
              Seattle, WA 98104                   claims and FedEx Freight’s defenses in this case.
 6                                                Will testify
              c/o Sandra Isom
 7            FedEx Freight Freight, Inc.
              1715 Aaron Brenner Drive, Ste 600
 8            Memphis, TN 38120

 9            Aaron Jessen                        Mr. Jessen is an operations supervisor and has
              c/o Medora Marisseau                knowledge about Plaintiff’s employment,
10            Karr Tuttle Campbell                including the facts and circumstances regarding
              701 Fifth Avenue, Suite 3300        Mr. Goldstine’s statements to him and Mr. Mott
11            Seattle, WA 98104                   on April 6 and 7, 2017.

12            c/o Sandra Isom                     Will testify.
              FedEx Freight Freight, Inc.
13            1715 Aaron Brenner Drive, Ste 600
              Memphis, TN 38120
14
              Tammy Rogers                        Ms. Rogers is a safety assistant and has
15            c/o Medora Marisseau                knowledge about FedEx Freight’s and the
              Karr Tuttle Campbell                drivers’ obligations regarding the Federal Motor
16            701 Fifth Avenue, Suite 3300        Carrier Safety Act for driver medical
              Seattle, WA 98104                   certification, and facts and circumstances
17                                                regarding Mr. Goldstine’s medical examination
              c/o Sandra Isom                     forms and de-activation and eventual
18            FedEx Freight Freight, Inc.         recertification and her actions regarding the
              1715 Aaron Brenner Drive, Ste 600   same.
19            Memphis, TN 38120
                                                  Will testify.
20            Ted Carlson                         Mr. Carlson was a regional safety advisor and
              c/o Medora Marisseau                has knowledge about FedEx Freight’s and
21            Karr Tuttle Campbell                drivers’ obligations for performing specified
              701 Fifth Avenue, Suite 3300        tasks required by the Federal Motor Carrier
22            Seattle, WA 98104                   Safety Act and job duties and facts and
                                                  circumstances regarding Mr. Goldstine’s
23            c/o Sandra Isom
      FOURTH AMENDED PRETRIAL ORDER - 12                                   AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                            6100 219th St. SW, Suite 480
                                                                           Mountlake Terrace, WA 98043
                                                                     Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 13 of 39




 1             FedEx Freight Freight, Inc.                deactivation including statements by Goldstine
               1715 Aaron Brenner Drive, Ste 600          to Carlson.
 2             Memphis, TN 38120
                                                          Will testify.
 3             Craig Flick                                Mr. Flick is a security specialist and has
               c/o Medora Marisseau                       knowledge of the investigation relating to Mr.
 4             Karr Tuttle Campbell                       Goldstine.
               701 Fifth Avenue, Suite 3300
 5             Seattle, WA 98104                          Will testify.

 6             c/o Sandra Isom
               FedEx Freight Freight, Inc.
 7             1715 Aaron Brenner Drive, Ste 600
               Memphis, TN 38120
 8
               Katyna Naylor                              Ms. Naylor is an employee relations manager
 9             c/o Medora Marisseau                       and has knowledge about FedEx Freight’s
               Karr Tuttle Campbell                       policies and procedures regarding disability
10             701 Fifth Avenue, Suite 3300               discrimination, and medical disqualification and
               Seattle, WA 98104                          stand down, and FedEx Freight’s self-disclosure
11                                                        process, and FedEx Freight’s business records
               c/o Sandra Isom                            relating to Plaintiff and job availability and the
12             FedEx Freight Freight, Inc.                role and responsibility of the employee relations
               1715 Aaron Brenner Drive, Ste 600          advisor.
13             Memphis, TN 38120
                                                          Will testify.
14             Tamara Turner re: selected benefit         May testify – Rebuttal; has knowledge re: select
               topics, c/o Karr Tuttle Campbell,          benefit topics relating to Plaintiff’s damage
15             Seattle, WA 98104                          claims
               Any other of Defendant’s                   Have knowledge about Plaintiff’s claims and
16             employees that plaintiff calls and         FedEx Freight’s defenses in this case.
               examines in his case in chief and
17             any of Plaintiff’s witnesses.              May testify.

18

19                                            VII.      EXHIBITS

20            (a) Plaintiff’s Exhibits

21            Plaintiff intends to present all exhibits in electronic format to jurors.

22                                                   Plaintiff’s Exhibits
      Ex. #     Description                           Authenticity Admissibility          Objection           Admitted
23
      FOURTH AMENDED PRETRIAL ORDER - 13                                            AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                     6100 219th St. SW, Suite 480
                                                                                    Mountlake Terrace, WA 98043
                                                                              Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 14 of 39




 1      001 2017-04-11 Email from             No             No                  Hearsay,
            Goldstine to Cass and Carlson                                        Relevance,
 2                                                                               403
        007 2017-01-09 Letter from            Yes            No                  Relevance,
 3          FedEx Freight to Goldstine re                                        404
            Award
 4      009 2017-03-27 Accommodation          Yes            no                  Relevance
            and Nondiscrimination Policy                                         to the
 5                                                                               extent this
                                                                                 exhibit
 6                                                                               contains
                                                                                 Transfer
 7                                                                               policy
        012 2017-04-10 @ 11:21 p.m.           yes            Yes                 Duplicate
 8          PST Email from Appesland to                                          of D’s 316
            Tayman                                                               which is a
 9                                                                               better copy
        013 2017-04-11 @ 8:05 a.m. PST        yes            No                  Includes
10          Email from Appesland to                                              inadmissibl
            Appesland                                                            e hearsay
11      017 2017-04-11 @ 1:32 p.m. PST        Yes            No                  Inadmissibl
            Email from Flick to Tayman                                           e Hearsay
12      018 2017-04-11 @ 11:48 a.m.           Yes            Yes (duplicate
            PST Email from Tammy                             of D’s 307)
13          Rogers to Appesland re DOT
            Physical required
14      019 2017-04-11 @ 12:28 p.m.           Yes            Yes (duplicate
            PST Email from Tayman to                         of D’s 354)
15          Carlson
        020 2017-04-11 Goldstine              N- unsigned    No-                 Incomplete
16          Statement re 4-6-2017             and header                         901.
                                              stripped out
17      021 2017-04-11 Goldstine              Yes            No -                Inadmissibl
            Statement re 4-7-2017                                                e hearsay
18      022 2017-04-12 @ 12:57 p.m.           Yes            No                  Inadmissibl
            PST Email from Carlson to                                            e hearsay
19          Tayman re FedEx Freight
            medical decertification 4-11-
20          2017
        024 2017-04-12 @ 10:59 p.m.           Yes            No                  Inadmissibl
21          PST Email from Cass to                                               e hearsay
            Tayman
22

23
      FOURTH AMENDED PRETRIAL ORDER - 14                                   AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                            6100 219th St. SW, Suite 480
                                                                           Mountlake Terrace, WA 98043
                                                                     Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 15 of 39




 1      025 2017-04-12 @ 4:55 p.m. PST        Yes   No                 Inadmissibl
            Email from Goldstine to                                    e hearsay
 2          Carlson
        026 2017-04-13 @ 10:27 a.m.           Yes   Yes
 3          PST Email from Goldstine to
            Appesland
 4      028 2017-04-13 @ 5:48 p.m. PST        Yes   yes
            Email from Appesland to
 5          Tayman
        029 2017-04-13 @ 11 p.m. PST          Yes   No                 Inadmissibl
 6          Email from Cass to Carlson                                 e hearsay;
                                                                       duplicate
 7                                                                     of P’s 24
        030 2017-04-13 @ 8:43 p.m. PST        Yes   Yes
 8          Email from Goldstine to
            Appesland and Mott
 9      032 2017-04-13 @ 12:14 p.m.           Yes   Yes
            PST Email from Tayman to
10          Carlson
        034 2017-04-16 @ 10:35 p.m.           Yes   No                 Inadmissibl
11          PST Email from Cass to                                     e hearsay
            Appesland
12      035 2017-04-17 @ 5:32 p.m. PST        Yes   Yes
            Email from Appesland to
13          Tayman
        036 2017-04-17 @ 2:25 p.m. PST        Yes   No                 Multiple
14          Email from Flick to Tayman                                 levels of
                                                                       inadmissibl
15                                                                     e hearsay
        037 2017-04-17 @ 2:50 p.m. PST        Yes   Yes- included
16          Email from Goldstine to                 in P’s 35
            Appesland
17      038 2017-04-17 @ 6:32 a.m. PST        Yes   Yes-
            Email from Tammy Rogers to
18          Appesland re DOT Physical
            required
19      039 2017-04-17 @ 5 p.m. PST           Yes   Yes
            Email from Tayman to
20          Appesland
        040 2017-04-18 @ 2:29 p.m. PST        Yes   No                 Multiple
21
            Email from Flick to Tayman                                 levels of
                                                                       inadmissibl
22
                                                                       e hearsay
23
      FOURTH AMENDED PRETRIAL ORDER - 15                         AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                  6100 219th St. SW, Suite 480
                                                                 Mountlake Terrace, WA 98043
                                                           Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 16 of 39




 1      041 2017-04-18 Kris Hoggatt           Yes   No                  Hearsay
            Notes re 4-18-2017 meeting
 2      042 2017-04-19 Email from Crow        no    No                  Relevance,
            to Appesland, Tayman, and                                   Incomplete
 3          Fredrick                                                    not the
                                                                        authentic
 4                                                                      document;
                                                                        portions of
 5                                                                      document
                                                                        removed
 6                                                                      by counsel,
                                                                        Hearsay,
 7                                                                      403
        043 2017-04-20 @ 6:41 p.m. PST        no    no                  901, 403,
 8          Goldstine Request for &                                     relevance,
            documents related to knee                                   multiple
 9          injury, etc.                                                levels of
                                                                        inadmissibl
10                                                                      e hearsay,
                                                                        subject to
11                                                                      MIL
        046 2017-04-24 @ 3:29 p.m. PST        no    no                  Redacted
12          Email from Flick to Tayman                                  by P;
            (Redacted)                                                  hearsay
13      047 2017-04-24 @ 7:31 p.m. PST        yes   yes
            Email from Goldstine to
14          Rogers, Tayman, Appesland
        050 2017-04-25 @ 1:41 p.m. PST        yes   yes
15          Email from Goldstine to
            Rogers, Tayman, and Ferrill
16      051 2017-04-25 @ 1:41 p.m. PST        yes   Duplicate of
            Email from Goldstine to                 P’s Ex. 50
17          Rogers, Tayman, Appesland
        052 2017-04-27 @ 8:03 am Email        yes   no                  Hearsay,
18          from Crow to Appesland and                                  relevance,
            Tayman                                                      403
19      054 2017-04-27 @ 3:10 p.m. PST        Yes   No, pending         403;
            Email from Appesland to                 MIL                 relevance if
20          Goldstine and Tayman                    submitted by        WPV
                                                    P                   incidents
21                                                                      are
                                                                        excluded
22      056 2017-04-27 @ 12:18 p.m.           Yes   No,                 hearsay
            PST Email from Goldstine to
23
      FOURTH AMENDED PRETRIAL ORDER - 16                           AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                   6100 219th St. SW, Suite 480
                                                                  Mountlake Terrace, WA 98043
                                                            Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 17 of 39




 1          Ferrill, Appesland, Rogers,
            Starkey, and Tayman
 2      057 2017-04-27 @ 2:09 p.m. PST        yes   No, pending        403,
            Email from Goldstine to                 MIL                relevance if
 3          Tayman                                  submitted by       WPV
                                                    P                  incidents
 4                                                                     are
                                                                       excluded
 5      058 2017-04-28 @1:20 p.m. PST         Yes   No, pending        403,
            Email from Goldstine to                 MIL                relevance if
 6          Tayman                                  submitted by       WPV
                                                    P                  incidents
 7                                                                     are
                                                                       excluded
 8      059 2017-04-28 @ 4:17 p.m. PST        Yes   No                 Hearsay
            Email from Goldstine to
 9          Tayman, Ferrell, Starkey,
            Rogers, and Appesland
10      062 2017-05-01 @ 6:44 p.m. PST        yes   No                 Relevance
            Email from Tayman to                                       and
11          Goldstine                                                  hearsay
        063 2017-05-02 @ 4:40 p.m. PST        yes   no                 Multiple
12          Email from Flick to Tayman                                 levels of
                                                                       inadmissibl
13                                                                     e hearsay,
                                                                       relevance,
14                                                                     403, in
                                                                       light of P’s
15                                                                     MIL
        064 2017-05-02 @ 4:47 p.m. PST        yes   no                 Multiple
16          Email from Tayman to Flick                                 levels of
                                                                       inadmissibl
17                                                                     e hearsay,
                                                                       relevance
18                                                                     & 403 in
                                                                       light of P’s
19                                                                     MIL
        065 2017-05-03 Email from             yes   yes
20          Tayman to Goldstine
        066 2017-05-08 Email from             yes   yes
21          Goldstine to Appesland
        068 2017-05-22 @ 1:08 p.m. PST        Yes   No                 Hearsay,
22          Email from Goldstine to Flick                              relevance,
                                                                       403 in light
23                                                                     of P’s MIL
      FOURTH AMENDED PRETRIAL ORDER - 17                           AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                  6100 219th St. SW, Suite 480
                                                                 Mountlake Terrace, WA 98043
                                                           Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
           Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 18 of 39




 1         073 2017-05-31 @ 553 am PST                 Yes                 No                    Hearsay
               Email from Goldstine to
 2             Tayman, Rogers
           076 2017-06-11 Email from                   yes                 no                    hearsay
 3             Goldstine to Appesland
           088 2017-07-10 Email from                   yes                 no                    hearsay
 4             Goldstine to Appesland
           089 2017-07-11 @ 939 a.m. PST               yes                 no                    Hearsay;
 5             Email from Appesland to                                                           Untimely-
               Barrett                                                                           deadline to
 6                                                                                               disclose
                                                                                                 exhibits
 7                                                                                               was
                                                                                                 10/5/20-
 8                                                                                               not part of
                                                                                                 disclosed
 9                                                                                               exhibits
                                                                                                 until
10                                                                                               10/28/20;;
                                                                                                 Unredacted
11                                                                                               Version
                                                                                                 Contains
12                                                                                               Attorney-
                                                                                                 Client
13                                                                                               Privileged
                                                                                                 Informatio
14                                                                                               n8
           090 2017-07-11 @ 6:27 p.m. PST              yes                 no                    hearsay
15             Email from Goldstine to
               Appesland
16         091 2017-07-12 FedEx Freight                no                  no                    901, 403,
               Notified of Goldstine WHRC                                                        relevance,
17             Charge of Discrimination                                                          hearsay
           092 2017-10-06 Email from Flick             No                  No                    403,
18             to Appesland and Tayman                                                           relevance,
                                                                                                 hearsay
19         096 2017-08-11 Email from        yes                            no                    403, in
               Tayman to Hoggatt, Mott, and                                                      light of P’s
20             Jessen                                                                            MIL
21

22   8
       Exhibit 89 was timely disclosed. Prior version that was withdrawn is the same as this current version except
     this current version does not have Christy Tayman’s handwritten notes. This was subsequently withdrawn in
23   error, and a clean version has been returned to this PTO without handwriting. There is no prejudice to
     Defendant. No attorney is part of this e-mail and it is not subject to attorney-client privilege.
         FOURTH AMENDED PRETRIAL ORDER - 18                                                AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                         6100 219th St. SW, Suite 480
                                                                                           Mountlake Terrace, WA 98043
                                                                                     Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 19 of 39




 1      098 FedEx’s contribution history      yes   yes
            for Goldstine’s fringe benefits
 2      100 Driver Stand Down,                yes   yes
            Disqualification, and Re-
 3          Qualification Procedures
        101 Driver Stand Down,                yes   yes
 4          Disqualification, and Re-
            qualification Procedures
 5      105 2013-07-26 Driver Manual          yes   yes
            Lesson 3 - Vehicle Inspection
 6          Procedures
        107 2015-04-15 Pre-Shift Raising      yes   yes
 7          and Lowering Trailer Doors
        108 2015-07-15 Driver Manual          yes   yes
 8          Lesson 2- Safety
        109 2015-07-15 Driver Manual          yes   yes
 9          Lesson 4 - Driver Review and
            Disqualification
10      110 2017 Accommodation and            Yes   Yes
            Nondiscrimination Policy
11      113 2018-05-02 Equal                  No    No                Juror
            Employment Opportunity-                                   confusion;
12          Non-Discrimination Policy                                 Untimely-
                                                                      deadline to
13                                                                    add
                                                                      exhibits
14                                                                    was
                                                                      10/5/20-not
15                                                                    disclosed
                                                                      as an
16                                                                    exhibit
                                                                      until
17                                                                    10/28/20;
                                                                      Relevance
18                                                                    as this is a
                                                                      2018
19                                                                    policy;:
                                                                      There was
20                                                                    an earlier
                                                                      EEO
21                                                                    policy;
                                                                      contains
22                                                                    two
                                                                      separate
23                                                                    documents;
      FOURTH AMENDED PRETRIAL ORDER - 19                        AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                 6100 219th St. SW, Suite 480
                                                                Mountlake Terrace, WA 98043
                                                          Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
           Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 20 of 39




 1                                                                                                 901 as to
                                                                                                   last 3
 2                                                                                                 pages.9
           114 2016-02-12 Medical Exam                   yes                yes
 3             Report Form
           116 2017-02-02 Medical Exam                   yes                yes
 4             Report Form
           117 2017-02-02 US HealthWorks                 yes                yes
 5             Medical Group Treatment
               Authorization Form
 6         118 2017-03-09 Medical                        yes                yes
               Examiner Report Form
 7         119 2017-03-09 thru 2017-04-20                No                 No                     901,
               US HealthWorks Medical                                                              multiple
 8             Group Notes                                                                         levels of
                                                                                                   inadmissibl
 9                                                                                                 e hearsay
           121 2017-04-13 Medical Exam                   yes                yes
10             Report Form
           122 2017-04-18 US HealthWorks                 yes                yes
11             Medical Group Treatment
               Authorization Form
12         123 2017-04-20 Medical Exam                   yes                no                     Relevance,
               Report Form                                                                         hearsay
13         124 2017-06-13 Treatment                      yes                yes
               Authorization for Goldstine
14             signed by Appesland
           125 2017-06-15 Medical Exam                   Yes                Yes
15             Report Form
           126 2017-06-15 Medical Exam
16             Report Form signature page
           127 2018-05-18 Medical                        No                 No                     901,
17
               Examiner’s Certificate                                                              incomplete
               signature page                                                                      document
18
           129 Benefits Planner Retirement               no                 no                     901,
               Age Calculator SSA                                                                  hearsay,
19
               [wwwssagov]                                                                         relevance,
                                                                                                   juror
20
                                                                                                   confusion
           130 Benefits Planner Retirement               no                 no                     901,
21
               Age Calculator SSA                                                                  hearsay,
               [wwwssagov]                                                                         relevance,
22

23
     9
      Plaintiff substituted an earlier version to correct Defendant’s objection as to the year of the non-discrimination
     policy.
         FOURTH AMENDED PRETRIAL ORDER - 20                                                  AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                           6100 219th St. SW, Suite 480
                                                                                             Mountlake Terrace, WA 98043
                                                                                       Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 21 of 39




 1                                                                     juror
                                                                       confusion
 2      131 Delayed Retirement SSA            no    no                 901,
            Benefit Maximum Reached                                    hearsay,
 3                                                                     relevance,
                                                                       juror
 4                                                                     confusion
        132 Full Retirement Age Reached       no    no                 901,
 5          (67)                                                       hearsay,
                                                                       relevance,
 6                                                                     juror
                                                                       confusion
 7      134 2015 Benefits Enrollment          yes   No (duplicate      Relevance
                                                    of 133)
 8      136 2015-02-15 Benefits Offered       Yes   No                 Relevance
            by FedEx Freight, Inc.
 9      137 2016 Benefits Enrollment          yes   No                 Relevance
            Confirmation
10      140 2016 New Hire Benefits            Yes   No                 Relevance
            Enrollment Guide
11      142 2017 New Hire Benefits            Yes   Yes
            Enrollment Guide
12      143 2017-05-15 COBRA                  Yes   No                 Relevance
            Continuation Coverage
13          Election Notice
        144 2017-10-26 FedEx Freight          Yes   Yes
14          Statement to Goldstine re
            Pension Plan
15      145 2020-01-01 Kaiser Permanent       No    No                 901,
            Summary of Benefits and                                    incomplete,
16          Coverage                                                   relevance,
                                                                       403,
17                                                                     hearsay
        146 2020-09-02 Average life           no    no                 901,
18          expectancy for Dave is 82.3                                hearsay,
            years                                                      403
19
        147 2016-09-04 Evergreen Radia        no    no                 901, 403,
            Imaging Records                                            multiple
20
                                                                       levels of
                                                                       hearsay,
21
                                                                       subject to
                                                                       D’s MIL
22
        148 2016-09-04 EvergreenHealth        no    no                 901, 403,
            Medical Records                                            multiple
23
      FOURTH AMENDED PRETRIAL ORDER - 21                         AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                  6100 219th St. SW, Suite 480
                                                                 Mountlake Terrace, WA 98043
                                                           Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 22 of 39




 1                                                                             levels of
                                                                               hearsay,
 2                                                                             subject to
                                                                               D’s MIL
 3      149 2019-09-30 Urology Office         no              no               901, 403,
            Medical Records                                                    multiple
 4                                                                             levels of
                                                                               hearsay,
 5                                                                             subject to
                                                                               D’s MIL
 6      150 2019-10-15 Halvorson Cancer no                    No               901, 403,
            Center letter                                                      multiple
 7                                                                             levels of
                                                                               hearsay,
 8                                                                             subject to
                                                                               D’s MIL
 9      151 EVT - Dave Appesland              Yes             No               Hearsay
            recording
10      152 EVT - David Goldstine             Yes             No               Hearsay
            recording
11      153 2020-09-08 FINAL Tapia            No- chart is    No               Hearsay,
            Report Chart                      contrary to                      403
12                                            what was
                                              represented
13                                            would be
                                              provided
14      154 Outstanding RSI Performance       Yes             No               Relevance
            Award from FedEx Freight to
15          Goldstine
        155 2014-09-30 EEOC Files             No-relates to   No               901, 403,
16          Disability Discrimination         a different                      hearsay,
            Complaint against FedEx           company                          relevance,s
17          Ground                                                             ubject to
                                                                               D’s MIL
18      156 2015 thru 2017 Goldstine W-       Yes             No               relevance
            2s
19      157 2015-01-27 Driving Skills         yes             no               relevance
            Observation Report for
20          Goldstine
        158 2015-01-27 Voluntary Self-        yes             no               Relevance,
21          Identification of Disability                                       403
        165 2017-02-17 Certificate of         yes             no               Hearsay,
22          Achievement Safety Award to                                        relevance,
            Goldstine                                                          403
23
      FOURTH AMENDED PRETRIAL ORDER - 22                                 AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                          6100 219th St. SW, Suite 480
                                                                         Mountlake Terrace, WA 98043
                                                                   Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 23 of 39




 1      168 2017-04-07 Photos of Vehicle      no    no               901,
            #2501926                                                 relevance,
 2                                                                   403
        169 2017-04-13 5th wheel invoice      yes   no               Relevance,
 3                                                                   403
        171 2017-06-05 Washington State       no    no               901,
 4          Human Rights Commission                                  relevance,
            Intake Questionnaire                                     hearsay,
 5                                                                   403
        172 2017-07-25 Voicemail from         no    no               901,
 6          Appesland to Goldstine                                   hearsay,
                                                                     403
 7      173 2017-07-27 Voicemail from         no    no               901,
            Appesland to Goldstine                                   hearsay,
 8                                                                   403
        175 2017-08-17 Voicemail from         no    no               901,
 9          Flick to Goldstine                                       hearsay,
                                                                     403
10      176    2018 Goldstine’s 1040          yes   no               Relevance,
        177    2018 Goldstine’s W-2           yes   no               relevance
11
        178    2018 Goldstine’s W-2 short     yes   no               relevance
12      179    2018-08-27 FedEx Freight's     no    no               Improper
               Responses to Plaintiff's 1st                          use of
13             Requests for Admission                                RFAs;
                                                                     contains
14                                                                   legal
                                                                     opinions
15                                                                   and
                                                                     conclusions
16                                                                   ;
                                                                     Relevance,
17                                                                   overbroad,
                                                                     403
18      182 2019-05-24 FedEx Freight's        no    no               Improper
            Responses to Plaintiff's 2nd                             use of
19          Requests for Admission                                   RFAs;
                                                                     contains
20                                                                   legal
                                                                     opinions
21                                                                   and
                                                                     conclusions
22                                                                   ;
                                                                     Relevance,
23
      FOURTH AMENDED PRETRIAL ORDER - 23                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                6100 219th St. SW, Suite 480
                                                               Mountlake Terrace, WA 98043
                                                         Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
            Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 24 of 39




 1                                                                                     overbroad,
                                                                                       403
 2         183 Certified Copy of FedEx                 no            no                901,
               Corporation Annual Report                                               hearsay,
 3             2020                                                                    relevance,
                                                                                       overbroad,
 4                                                                                     403,
                                                                                       subject to
 5                                                                                     D’s MIL
           184 FedEx Organizational Chart              no            no                901, 403,
 6                                                                                     relevance,
                                                                                       hearsay,
 7                                                                                     subject to
                                                                                       D’s MIL
 8         185 Photo: Everett Service Center           no            no                901,
               FedEx Freight Truckyard                                                 relevance,
 9                                                                                     403
           186 Photo Everett Service Center            no            no                901., 403,
10             FedEx Freight Truckyard II                                              relevance
           187 Photo Everett Service Center            no            no                901, 403,
11             FedEx Freight Trucks                                                    relevance
           188 Photo Everett Service Center            no            no                901, 403,
12             Stairs                                                                  relevance
           189 Photo Everett Service Center            no            no                901, 403,
13             Loading Ramp                                                            relevance
           190 Photo FedEx Freight Trailer             no            no                901,. 403,
14             to Dock                                                                 relevance
           191 Photo FedEx Freight Loading             no            no                901, 403,
15             Dock (Interior View)                                                    relevance
           192 Photo FedEx Door Seal                   no            no                901, 403,
16                                                                                     relevance
           193 Photo FedEx Door Seal II                no            no                901. 403,
17                                                                                     relevance
           194 2020-05-18 - Consent Decree             No- relates to no               901, 403,
18
               (Civil Action No. 15-cv-                a different                     hearsay,
               00256)                                  company                         relevance,
19
                                                                                       subject to
                                                                                       D’s MIL
20
           196 FedEx Company Structure &               No- relates to No               901, 403,
               Facts 10                                different                       relevance,
21
                                                       companies                       hearsay,
                                                                                       and subject
22
                                                                                       to D’s MIL
23   10
          https://www.fedex.com/en-us/about/company-structure.html
      FOURTH AMENDED PRETRIAL ORDER - 24                                         AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 25 of 39




 1      197 Declaration of Randy Mott         Yes            No                 Objection:
                                                                                deadline to
 2                                                                              identify
                                                                                exhibits
 3                                                                              was
                                                                                10/5/2020.
 4                                                                              No new
                                                                                exhibits
 5                                                                              may be
                                                                                added.
 6      198 2017-06-15 – June                 No             No                 Objection:
            Certification re No Signature                                       untimely:
 7                                                                              deadline to
                                                                                identify
 8                                                                              exhibits
                                                                                was
 9                                                                              10/5/2020.
                                                                                No new
10                                                                              exhibits
                                                                                may be
11                                                                              added; 901

12
         (b) Defendants’ Exhibits
13
      Exhibit Description                     Authenticity   Admissibility      Objection           Admitted
14
      No.
15
      300        02-02-17 DOT Medical         Y              Y
16               Examination Report

17    301        02-02-17 Federal Medical     Y              Y
                 Examiners Certificate
18
      302        02-16-17 Dr Feldhegger       Y              Y
19               Note to Goldstine Re
                 Diabetes
20    303        03-09-17 Addendum to 02-     Y              N                  Incomplete
                 02-17 Medical Report
21
      304        03-09-17 Federal Medical     Y              Y
22               Examiners Certificate
23
      FOURTH AMENDED PRETRIAL ORDER - 25                                  AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                           6100 219th St. SW, Suite 480
                                                                          Mountlake Terrace, WA 98043
                                                                    Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 26 of 39




 1    305         04-13-17 DOT Medical                 Y                  Y
                  Examination Report
 2
      306         06-15-17 DOT Medical                 Y                  Y                     Possibly
 3                Examination Report                   Possibly                                 incomplete
                                                       incomplete
 4    307         04-11-17 Rogers Email                Y                  N                     801, 802;
                  String to Appesland Re                                                        Y with 105
 5                DOT Physical Required11                                                       limiting
                                                                                                instruction
 6                                                                                              on non-
                                                                                                hearsay
 7                                                                                              purpose
      308         04-17-17 Rogers Email to             Y                  N                     Hearsay;
 8                Appesland Re 4-13 Medical                                                     Legal
                  Exam                                                                          conclusion;
 9                                                                                              Fed. R.
                                                                                                Evid. 403;
10                                                                                              subject to
                                                                                                MIL
11    309         07-21-17 Rogers Email to             Y                  N                     Hearsay;
                  Appesland Re Unsigned                                                         Legal
12                Medical Certification                                                         conclusion;
                                                                                                Fed. R.
13                                                                                              Evid. 403;
                                                                                                subject to
14                                                                                              MIL
      310         07-21-17 Rogers Email to             Y                  N                     Hearsay;
15                Appesland Re Correcting                                                       Relevance;
                  Report_Redacted                                                               Foundation
16                                                                                              ;
                                                                                                Legal
17                                                                                              Conclusion
                                                                                                ; Fed. R.
18                                                                                              Evid. 403;
                                                                                                subject to
19                                                                                              MIL

20

21

22   11
       Defendant’s descriptions are commentaries on the evidence, prejudicial, and should not be allowed. Plaintiff
     asked Defendant twice to provide a neutral description, to which the Defendant has refused. Plaintiff requests
     that any documents provided to the jury contain only neutral descriptions.
23
      FOURTH AMENDED PRETRIAL ORDER - 26                                                  AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                           6100 219th St. SW, Suite 480
                                                                                          Mountlake Terrace, WA 98043
                                                                                    Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
            Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 27 of 39




 1    311            07-25-17 Rogers Email to     Y   N                 Hearsay;
                     Appesland Re Receipt Of                            Legal
 2                   Compliant Medical                                  conclusion;
                     Certification_Redacted12                           Fed. R.
 3                                                                      Evid. 403;
                                                                        subject to
 4                                                                      MIL
      312            04-07-17 Mott Email to       Y   Y
 5                   Appesland Re Not Closing
                     Trailer Door13
 6
      313            04-10-17 Jessen Email to     Y   Y
                     Appesland Re Trailer Door
 7
      314            04-10-17 Appesland Email     Y   Y
 8
                     to Tayman Re Requesting
                     Statement
 9
      315            04-10-17 Appesland Email     Y   Y
                     to Appesland Re Jessen
10
                     Recap Of 04-06-17
      316            04-11-17 Tayman Notes Re     Y   Y
11
                     Call With Goldstine
12
      317            05-03-17 Tayman Email to     Y   Y
                     Goldstine Re Statement For
13
                     Doctor
      318            04-12-17 Carlson Email to    Y   Y
14
                     Tayman Re 04-06-17
                     Incident
15
      319            Withdrawn
16
      320            Road Driver Job Description Y    Y
17

18
      321            Withdrawn
19
      322            Withdrawn
20

21

22
     12   See footnote 14.
23   13   See footnote 14.
      FOURTH AMENDED PRETRIAL ORDER - 27                          AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                   6100 219th St. SW, Suite 480
                                                                  Mountlake Terrace, WA 98043
                                                            Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
            Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 28 of 39




 1    325            Withdrawn

 2
      326            08-03-17 Dolan Email to        Y   N               Hearsay;
 3                   Wong Re Return to Work                             Not 803(6)
                     Authorization14                                    business
 4                                                                      record b/c
                                                                        prepared in
 5                                                                      subjective
                                                                        contemplati
 6                                                                      on of
                                                                        litigation;
 7                                                                      Legal
                                                                        Conclusion
 8                                                                      s;
                                                                        “PRIVILE
 9                                                                      GED AND
                                                                        CONFIDE
10                                                                      NTIAL” as
                                                                        marked by
11                                                                      attorney
                                                                        author;
12                                                                      subject to
                                                                        MIL;
13                                                                      relevance;
                                                                        Court’s
14                                                                      Prior
                                                                        Ruling on
15                                                                      Plaintiff’s
                                                                        MIL
16    327            08-03-17 Certified Letter to   N   N               Hearsay
                     Goldstine Re Return To                             Y, with
17                   Work15                                             105
                                                                        limiting
18                                                                      instruction
      328            08-07-17 To 08-09-17           Y   Y
19                   Fedex Tracking Emails

20    329            08-18-17 Dolan Email to        Y   N               Hearsay;
                     Wong Re Goldstine Refusal                          Not 803(6)
21                                                                      business

22   14   See footnote 14.
     15   See footnote 14.
23
      FOURTH AMENDED PRETRIAL ORDER - 28                          AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                   6100 219th St. SW, Suite 480
                                                                  Mountlake Terrace, WA 98043
                                                            Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
            Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 29 of 39




 1                   to Communicate                                     record b/c
                     Communications16                                   prepared in
 2                                                                      subjective
                                                                        contemplati
 3                                                                      on of
                                                                        litigation;
 4                                                                      Legal
                                                                        Conclusion
 5                                                                      s;
                                                                        “PRIVILE
 6                                                                      GED AND
                                                                        CONFIDE
 7                                                                      NTIAL” as
                                                                        marked by
 8                                                                      attorney
                                                                        author;
 9                                                                      subject to
                                                                        MIL;
10                                                                      relevance;
                                                                        Court’s
11                                                                      Prior
                                                                        Ruling on
12                                                                      Plaintiff’s
                                                                        MIL
13    330            Receipts For Fedex Letter   Y    Y
                     Delivery Attempts
14
      331            Withdrawn
15

16    332            04-18-19 Tayman Notes Re    N    N                 Hearsay;
                     Goldstine Communication                            403, due to
17                   (Dep Ex 7)                                         Collateral
                                                                        Source
18                                                                      Rule;
                                                                        Refusal to
19                                                                      designate
                                                                        30(b)(6)
20                                                                      representati
                                                                        ve on topic;
21                                                                      Relevance;
                                                                        Unredacted
22                                                                      SSN;

23   16   See footnote 14.
      FOURTH AMENDED PRETRIAL ORDER - 29                          AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                   6100 219th St. SW, Suite 480
                                                                  Mountlake Terrace, WA 98043
                                                            Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
            Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 30 of 39




 1

 2
      333            04-17-19 Tayman Notes Re    Y    Y
 3                   Changes to the Story (Dep
                     Ex 9) 17
 4    334            EVT- Aaron Jesson           Y    N                 Hearsay;
                     Recording.MP3                                      Fed. R.
 5                                                                      Evid. 403;
                                                                        lack of
 6                                                                      personal
                                                                        knowledge
 7    335            EVT - Randy Mott            Y    N                 Hearsay;
                     Recording.MP3                                      Fed. R.
 8                                                                      Evid. 403;
                                                                        lack of
 9                                                                      personal
                                                                        knowledge
10    336            04-11-17 Mott Email to      Y    Y
                     Appesland Re Requesting
11                   Goldstine Statement
      337            Withdrawn
12

13    338            04-19-17 Flick Email to     Y    N                 Hearsay;
                     Tayman Re Witness                                  lack of
14                   Interviews                                         personal
                                                                        knowledge;
15                                                                      Fed. R.
                                                                        Evid. 403
16    339            04-20-17 Flick Email to     Y    N                 Hearsay;
                     Tayman Re Additional Mott                          lack of
17                   Info                                               personal
                                                                        knowledge;
18                                                                      Fed. R.
                                                                        Evid. 403
19
      340            Withdrawn
20
      341            Withdrawn
21

22

23   17   See footnote 14.
      FOURTH AMENDED PRETRIAL ORDER - 30                          AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                   6100 219th St. SW, Suite 480
                                                                  Mountlake Terrace, WA 98043
                                                            Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 31 of 39




 1    342        Withdrawn

 2
      343        04-20-17 Flick Memo to       Y    N                 Hearsay;
 3               Moore Re Investigative                              Relevance;
                 Summary_Redacted                                    Fed. R.
 4                                                                   Evid. 403;
                                                                     subject to
 5                                                                   MIL
                                                                     regarding
 6                                                                   firearm and
                                                                     past
 7                                                                   unsubstanti
                                                                     ated
 8                                                                   workplace
                                                                     violence
 9                                                                   investigatio
                                                                     n.
10
                                                                     Handwritte
11                                                                   n statement
                                                                     by Burger
12                                                                   regarding
                                                                     “gun” –
13                                                                   403, lack
                                                                     of personal
14                                                                   knowledge
      344        Goldstine Job App with       Y    N                 403 as to
15               Electronic Signature                                “accident
                                                                     records”;
16                                                                   relevance
      345        FMSCA Medical Examiner       Y    N                 Hearsay,
17               Handbook (1-30)                                     403 juror
                                                                     confusion,
18                                                                   legal
                                                                     conclusion;
19                                                                   401
                                                                     Relevance;
20                                                                   Statement
                                                                     of Law is
21                                                                   for the
                                                                     Court.
22    346        FMSCA Medical Examiner       Y    N                 Hearsay,
                 Handbook (39-42)                                    403 juror
23                                                                   confusion,
      FOURTH AMENDED PRETRIAL ORDER - 31                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                6100 219th St. SW, Suite 480
                                                               Mountlake Terrace, WA 98043
                                                         Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 32 of 39




 1                                                                   legal
                                                                     conclusion;
 2                                                                   401
                                                                     Relevance;
 3                                                                   Statement
                                                                     of Law is
 4                                                                   for the
                                                                     Court.
 5    347        FMSCA Medical Examiner       Y    N                 Hearsay,
                 Handbook (51-52)                                    403 juror
 6                                                                   confusion,
                                                                     legal
 7                                                                   conclusion;
                                                                     401
 8                                                                   Relevance;
                                                                     Statement
 9                                                                   of Law is
                                                                     for the
10                                                                   Court.
      348        FMSCA Medical Examiner       Y    N                 Hearsay,
11               Handbook (167-173)                                  403 juror
                                                                     confusion,
12                                                                   legal
                                                                     conclusion;
13                                                                   401
                                                                     Relevance;
14                                                                   Statement
                                                                     of Law is
15                                                                   for the
                                                                     Court
16    349        FMSCA Skill Perfomance       Y    N                 Hearsay,
                 Evaluation Certification -                          403 juror
17               Sample Initial Letter of                            confusion,
                 Application                                         legal
18                                                                   conclusion;
                                                                     401
19                                                                   Relevance
                                                                     – this case
20                                                                   does not
                                                                     involve a
21                                                                   Skills
                                                                     Performanc
22                                                                   e
                                                                     Evaluation;
23                                                                   Statement
      FOURTH AMENDED PRETRIAL ORDER - 32                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                6100 219th St. SW, Suite 480
                                                               Mountlake Terrace, WA 98043
                                                         Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
            Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 33 of 39




 1                                                                      of Law is
                                                                        for the
 2                                                                      Court
      350            Withdrawn
 3

 4    351            Everett Service Center       N   N                 Hearsay,
                     Medical Recertifications                           Relevance;
 5                                                                      Fed. R.
                                                                        Evid. 403;
 6                                                                      lack of
                                                                        personal
 7                                                                      knowledge
      352            06-06-17 Kingston Email to   Y   N                 Hearsay;
 8                   Goldstine Re Document                              and
                     Request18                                          Hearsay
 9                                                                      within
                                                                        HearsayFe
10                                                                      d. R. Evid.
                                                                        403; lack
11                                                                      of personal
                                                                        knowledge;
12                                                                      reference
                                                                        to being
13                                                                      “banned” is
                                                                        subject of
14                                                                      MIL
      353            Workplace Violence           N   N                 Hearsay;
15                   Complaint Complaint re                             Relevance;
                     Threat19                                           Fed. R.
16                                                                      Evid. 403;
                                                                        prior
17                                                                      unsubstanti
                                                                        ated
18                                                                      workplace
                                                                        violence
19                                                                      investigatio
                                                                        n is subject
20                                                                      to MIL
      354            04-11-17 Tayman Email to     Y   Y
21                   Carlson Re Goldstine Claim
                     As Disabled American
22
     18   See footnote 14.
23   19   See footnote 14.
      FOURTH AMENDED PRETRIAL ORDER - 33                          AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                   6100 219th St. SW, Suite 480
                                                                  Mountlake Terrace, WA 98043
                                                            Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 34 of 39




 1    355         Withdrawn

 2
      356         04-25-17 Appesland Email    Y     Y
 3                to Appesland Re Goldstine
                  Call
 4    357         07-26-16 Appesland Email    Y     N                 Relevance;
                  to Appesland Re Goldstine                           403;
 5                Late Departures20                                   405/608
                                                                      Character
 6                                                                    Evidence
                                                                      &
 7                                                                    Improper
                                                                      Impeachme
 8                                                                    nt by
                                                                      specific
 9                                                                    instances
                                                                      of conduct
10                                                                    through
                                                                      extrinsic
11                                                                    evidence;
                                                                      subject of
12                                                                    Court MIL
                                                                      ruling
13                                                                    excluding
                                                                      conduct
14                                                                    unrelated
                                                                      to
15                                                                    termination
                                                                      ;
16    358         04-25-17 Flick Email to     Y     N                 Hearsay;
                  Tayman Re Workplace                                 Relevance;
17                Violence                                            Fed. R.
                  Investigation_Redacted21                            Evid. 403;
18                                                                    subject to
                                                                      MIL
19    359         05-13-17 Tayman             N     N                 Hearsay;
                  Handwritten Note Re                                 Not 803(6)
20                Goldstine Canceled                                  business
                  Appointment22                                       record b/c
21                                                                    prepared in

22   20 See footnote 14.
     21 See footnote 14.
23   22 See footnote 14.

      FOURTH AMENDED PRETRIAL ORDER - 34                        AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                 6100 219th St. SW, Suite 480
                                                                Mountlake Terrace, WA 98043
                                                          Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 35 of 39




 1                                                                    subjective
                                                                      contemplati
 2                                                                    on of
                                                                      litigation;
 3                                                                    Legal
                                                                      Conclusion
 4                                                                    s; Fed. R.
                                                                      Evid. 403
 5
      360         2015 And 2016 Medical       Y     N                 Private
 6                Examination                                         identificati
                  Reports_Redacted                                    on
 7                                                                    information
                                                                      should be
 8                                                                    redacted23
      361         07-31-17 Appesland Email    Y     Y
 9                to Tayman Re Goldstine
                  Failure To Return
10    362         07-27-17 Appesland Email    Y     Y
                  to Crow Re Goldstine Did
11                Not Call Back24
      363         08-11-17 Tayman Email to    Y     Y
12                Arashiro Re Goldstine
                  Failure To Return -
13                Termination25
      364         Withdrawn
14

15    365         Withdrawn

16
      366         04-20-17 Appesland Email    Y     N                 Hearsay;
17                to Tayman Re Goldstine                              Fed. R.
                  Did Not Follow Up26                                 Evid. 403;
18                                                                    relevance
      367         06-12-17 Goldstine Email to Y     Y
19                Appesland Re Dot
                  Permission Slip
20

21
     23
        This has been addressed
22   24 See footnote 14.
     25 See footnote 14.
23   26 See footnote 14.

      FOURTH AMENDED PRETRIAL ORDER - 35                        AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                 6100 219th St. SW, Suite 480
                                                                Mountlake Terrace, WA 98043
                                                          Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 36 of 39




 1    368         06-13-17 Goldstine Email to Y                         N                    Relevance;
                  Appesland Re Treatment                                                     Fed. R.
 2                Authorization                                                              Evid. 403
                                                                                             juror
 3                                                                                           confusion
      369         Reasonable Accomodation            Y                  N                    Relevance;
 4                Review (RAR) Procedures                                                    Fed. R.
                                                                                             Evid. 403
 5                                                                                           juror
                                                                                             confusion
 6    370         2017 Accomodation And              Y                  Y
                  Nondiscrimination Policy
 7
      371         04-11-17 US Healthworks            Y                  Y
 8                Medical Group Treatment
                  Authorization Form
 9    372         08-10-17 Corrective Action         Y                  N                    Hearsay
                  Recap Form - Termination
10
      373         Attachment 1 to Partin             Y                  N                    Violates
11                Report_Redacted                                                            collateral
                                                                                             source rule
12                                                                                           2728

      374         FMSCA Medical Examiner             Y                  N                    Hearsay;
13                Handbook - Complete Copy                                                   403 juror
                                                                                             confusion;
14                                                                                           legal
                                                                                             conclusion;
15                                                                                           401
                                                                                             Relevance;
16                                                                                           Statement
                                                                                             of Law is
17                                                                                           for the
                                                                                             Court.
18    375         05-31-17 Tayman Email to           Y                  N                    Hearsay;
                  Goldstine Re Investigation                                                 Not 803(6)
19                Status_Redacted                                                            business
                                                                                             record b/c
20                                                                                           prepared in
                                                                                             subjective
21
     27
        Unemployment compensation and workers' compensation benefits are not an offset against an award of
22   damages for economic loss because they come from a collateral source. Hayes v. Trulock, 51 Wn.App. 795, 803–
     04, 755 P.2d 830 (1988); Johnson v. Weyerhaeuser Co.,134 Wn.2d 795, 799–800, 953 P.2d 800 (1998).
23   (COMMENT TO WPI 330.81).
     28
        This has been addressed in redacted document.
      FOURTH AMENDED PRETRIAL ORDER - 36                                               AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                        6100 219th St. SW, Suite 480
                                                                                       Mountlake Terrace, WA 98043
                                                                                 Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
          Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 37 of 39




 1                                                                                                  contemplati
                                                                                                    on of
 2                                                                                                  litigation;
                                                                                                    Legal
 3                                                                                                  Conclusion
                                                                                                    s; Fed. R.
 4                                                                                                  Evid. 40329
      376          04-11-17 Appesland Email              Y                   N                      Hearsay30
 5                 to Appesland Re Goldstine
                   Statement about Thurs 4-6
 6    377          04-11-17 Appesland Email              Y                   N                      Hearsay32
                   to Appesland Re Requesting
 7                 Goldstine Statement31

 8
                                            VIII. ACTION BY THE COURT
 9
     (a) This case is scheduled for trial before a jury on November 2, 2020, at 9:00 a.m.33
10
     (b) Supplemental Trial briefs shall be submitted to the court on or before October 21, 2020.
11
     (c) Suggested questions of either party to be asked of the jury by the court on voir dire shall
12
          be submitted to the court on or before October 28, 2020.
13
     (d) Plaintiff requests a Supplemental Jury Questionnaire to be provided to the jurors, which
14
          will be filed with the court on October 28, 2020.
15
     (e) The parties will be making further recommendation and seeking further guidance regarding
16
          the processes for the remote jury trial.
17

18

19

20
     29
        Plaintiff has waived any objection to this exhibit. This was Plaintiff’s Exhibit 71 in the Pretrial Order filed on
     October 16, 2020. Dkt. # 268.
     30
        Plaintiff has waived any objection to this exhibit. This was Plaintiff’s Exhibit 14 in the Pretrial Order filed on
21   October 16,2020. Dkt. 268.
     31 See footnote 14.

22   32
        Plaintiff has waived any objection to this exhibit. This was Plaintiff’s Exhibit 14 in the Pretrial Order filed on
     October 16, 2020. Dkt. 268
     33
23      Defendant FedEx Freight filed an objection to proceeding with the remote jury trial, which the Court has denied.
     Defendant does not waive its objection to the remote jury trial proceeding.
      FOURTH AMENDED PRETRIAL ORDER - 37                                                      AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                               6100 219th St. SW, Suite 480
                                                                                              Mountlake Terrace, WA 98043
                                                                                        Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 38 of 39




 1   (f) This order has been approved by the parties as evidenced by the signatures of their counsel.

 2       This order shall control the subsequent course of the action unless modified by a

 3       subsequent order. This order shall not be amended except by order of the court pursuant

 4       to agreement of the parties or to prevent manifest injustice.

 5

 6   DATED this 2nd day of November, 2020.

 7



                                                   A
 8

 9
                                                   The Honorable Marsha J. Pechman
10
                                                   United States District Judge
11
     FORM APPROVED:
12
     AKW LAW, P.C.
13

14   /s/ Ada K. Wong___________
     Ada K. Wong, WSBA #45936
15   Attorney for Plaintiff Goldstine
16

17   BLOOM LAW PLLC
18
     /s/ Beth Bloom____________
19   Beth Bloom, WSBA #31702
     Attorney for Plaintiff Goldstine
20

21   KARR TUTTLE CAMPBELL

22
     /s/ Medora A. Marisseau______________
23   Medora A. Marisseau, WSBA #23114
      FOURTH AMENDED PRETRIAL ORDER - 38                                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                6100 219th St. SW, Suite 480
                                                                               Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
         Case 2:18-cv-01164-MJP Document 296 Filed 11/02/20 Page 39 of 39




 1   Brett A. Elliott, WSBA #51157
     Attorneys for Defendant
 2

 3   FEDEX FREIGHT, INC.

 4
     /s/ Sandra C. Isom_______________
 5   Sandra C. Isom, CA Bar #157374
     Attorney for Defendant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
      FOURTH AMENDED PRETRIAL ORDER - 39                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                6100 219th St. SW, Suite 480
                                                               Mountlake Terrace, WA 98043
                                                         Tel. (206) 259-1259 / Fax (855) 925-9529

     Error! Unknown document property name.
